Case: 20-1785   Document: 80     Page: 1   Filed: 04/29/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           BIO-RAD LABORATORIES, INC.,
                     Appellant

                            v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

                 10X GENOMICS INC.,
                       Intervenor
                 ______________________

                       2020-1785
                 ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1100.
                 ______________________

                 Decided: April 29, 2021
                 ______________________

     BRIAN C. CANNON, Quinn Emanuel Urquhart & Sulli-
 van, LLP, Redwood Shores, CA, argued for appellant.
 Also represented by KEVIN P.B. JOHNSON; DAVID LEON
 BILSKER, ANDREW EDWARD NARAVAGE, NATHAN SUN, San
 Francisco, CA; SEAN GLOTH, II, New York, NY; S. ALEX
 LASHER, Washington, DC.

     BENJAMIN S. RICHARDS, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, argued for appellee.      Also represented by
Case: 20-1785    Document: 80     Page: 2    Filed: 04/29/2021




 2                          BIO-RAD LABORATORIES, INC.   v. ITC



 DOMINIC L. BIANCHI, WAYNE W. HERRINGTON, SIDNEY A.
 ROSENZWEIG.

    MATTHEW D. POWERS, Tensegrity Law Group, LLP,
 Redwood Shores, CA, argued for intervenor. Also repre-
 sented by PAUL EHRLICH, ROBERT LEWIS GERRITY, UTSAV
 GUPTA, DANIEL RADKE, JENNIFER ROBINSON, STEFANI
 SMITH; AZRA HADZIMEHMEDOVIC, SAMANTHA A. JAMESON,
 AARON MATTHEW NATHAN, McLean, VA.
                ______________________

     Before TARANTO, CHEN, and STOLL, Circuit Judges.
 TARANTO, Circuit Judge.
      10X Genomics Inc. filed a complaint against Bio-Rad
 Laboratories, Inc. with the International Trade Commis-
 sion, alleging that Bio-Rad’s importation and sale of
 microfluidic systems and components used for gene se-
 quencing or related analyses violated section 337 of the
 Tariff Act of 1930, 19 U.S.C. § 1337. Invoking the stat-
 ute’s bar on importation and sale “of articles that . . .
 (i) infringe a valid and enforceable United States patent,”
 19 U.S.C. § 1337(a)(1)(B), 10X alleged that Bio-Rad in-
 fringed certain claims of several of 10X’s patents, includ-
 ing U.S. Patent Nos. 9,689,024, 9,695,468, and 9,856,530.
 The Administrative Law Judge (ALJ) determined that
 Bio-Rad violated the statute with respect to all three
 patents. Specifically, the ALJ found that Bio-Rad in-
 fringed the patent claims now at issue and also that 10X
 practiced the claims, the latter fact satisfying the re-
 quirement of a domestic industry “relating to the articles
 protected by the patent,” id. § 1337(a)(2). In addition, the
 ALJ rejected Bio-Rad’s defense that it could not be liable
 for infringement because it co-owned the asserted 10X
 patents under assignment provisions that two of the
 named inventors signed when they were employees of Bio-
 Rad (and its predecessor), even though the inventions
 claimed were not made until after the employment. The
Case: 20-1785     Document: 80         Page: 3   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           3



 Commission affirmed the ALJ’s determinations, though it
 modified some of the ALJ’s reasoning. We affirm.
                                I
                                A
       The first two of the three patents at issue on appeal,
 i.e., the ’024 patent and ’468 patent, share a specification. 1
 Both patents are entitled “Methods for Droplet-Based
 Sample Preparation.” And both list Benjamin Hindson,
 Serge Saxonov, and Michael Schnall-Levin as the co-
 inventors. On the record and arguments before us, we
 take as a given that the conception date for the claims at
 issue was no earlier than in January 2013.
     The shared specification describes methods of prepar-
 ing samples that can include “fragmenting molecules,
 isolating molecules, and/or attaching unique identifiers to
 particular fragments of molecules.” ’024 patent, col. 1,
 lines 34–37. The material of interest (analyte)—which
 may be polynucleotides (e.g., DNA segments), cells, or
 other material—can be subdivided into “an assembly of
 partitions (e.g., microwells, droplets) that are loaded with
 microcapsules.” Id., col. 4, lines 24–27. Each partition, or
 a microcapsule in it, may contain a sample of the analyte
 and a reagent, the latter of which may be a unique identi-
 fier that enables tracking partition content in further
 processing. Id., col. 4, lines 29–44.
      In one embodiment, of central importance to the pre-
 sent matter, “a microcapsule may be a gel bead.” Id., col.
 9, lines 28–34. Analytes or reagents may be coupled to
 the interior or to the outer surface of the gel bead. See id.,


     1  Before the Commission, 10X also alleged in-
 fringement of a fourth patent, U.S. Patent No. 9,644,204,
 but the ALJ rejected the allegation, the Commission
 affirmed, and 10X has not appealed that ruling.
Case: 20-1785     Document: 80     Page: 4    Filed: 04/29/2021




 4                           BIO-RAD LABORATORIES, INC.   v. ITC



 col. 9, lines 35–42. The analytes or reagents may then be
 released from the microcapsule via a stimulus, or “trig-
 ger,” which take the form of, e.g., chemical agents, en-
 zymes, light, heat, or magnetic fields. Id., col. 22, lines 4–
 21.
      One example of a reagent is a “molecular barcode”
 that can serve as a unique identifier. See id., col. 12, lines
 9–14. Molecular barcodes can be used to identify and
 track individual molecules of (say) the nucleic acid seg-
 ments. See id. For example, if multiple samples are
 analyzed simultaneously by pooling them, see id., col. 12,
 lines 31–39, and the analytes from each sample are
 tagged with a barcode, analytes from different samples
 can be identified and tracked in the pooled sample, id.,
 col. 12, lines 36–39. “Oligonucleotide barcodes . . . may be
 particularly useful in nucleic acid sequencing.” Id., col.
 12, lines 43–44.
     10X asserted independent claim 1 and dependent
 claims 5, 17, 19, and 22 of the ’024 patent against Bio-
 Rad. Claim 1 recites:
     1. A method for sample preparation, comprising:
     a) providing a droplet comprising a porous gel
     bead and a target nucleic acid analyte, wherein
     said porous gel bead comprises at least 1,000,000
     oligonucleotide molecules comprising barcode se-
     quences, wherein said oligonucleotide molecules
     are releasably attached to said porous gel bead,
     wherein said barcode sequences are the same se-
     quence for said oligonucleotide molecules;
     b) applying a stimulus to said porous gel bead to
     release said oligonucleotide molecules from said
     porous gel bead into said droplet, wherein upon
     release from said porous gel bead, a given oligonu-
     cleotide molecule from said oligonucleotide mole-
Case: 20-1785      Document: 80        Page: 5     Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                             5



     cules attaches to said target nucleic acid analyte;
     and
     c) subjecting said given oligonucleotide molecule
     attached to said target nucleic acid analyte to nu-
     cleic acid amplification to yield a barcoded target
     nucleic acid analyte.
 Id., col. 33, line 56, through col. 34, line 7.
    With respect to the ’468 patent, 10X asserted inde-
 pendent claim 1 and dependent claims 6, 7, 9, and 21
 against Bio-Rad. Claim 1 recites:
     1. A method for droplet generation, comprising:
     (a) providing at least 1,000,000 oligonucleotide
     molecules comprising barcode sequences, wherein
     said barcode sequences are the same sequence for
     said at least 1,000,000 oligonucleotide molecules,
     wherein said at least 1,000,000 oligonucleotide
     molecules are releasably attached to a bead,
     wherein said bead is porous;
     (b) combining said at least 1,000,000 oligonucleo-
     tide molecules and a sample comprising a nucleic
     acid analyte each in an aqueous phase at a first
     junction of two or more channels of a microfluidic
     device to form an aqueous mixture comprising
     said at least 1,000,000 oligonucleotide molecules
     attached to said bead and said sample; and
     (c) generating a droplet comprising said at least
     1,000,000[ ]oligonucleotide molecules attached to
     said bead and said sample comprising said nucleic
     acid analyte by contacting said aqueous mixture
     with an immiscible continuous phase at a second
     junction of two or more channels of said microflu-
     idic device.
 ’468 patent, col. 33, line 56, through col. 34, line 9.
Case: 20-1785     Document: 80      Page: 6   Filed: 04/29/2021




 6                           BIO-RAD LABORATORIES, INC.   v. ITC



     The third patent asserted by 10X here is the ’530 pa-
 tent, entitled “Methods and Systems for Processing Poly-
 nucleotides.” It lists Benjamin Hindson, Serge Saxonov,
 and Michael Schnall-Levin as three of six inventors. It is
 undisputed that the conception date for the inventions of
 this patent is no earlier than the January 2013 date for
 the ’024 and ’468 patents.
     Although the ’530 patent does not share a specifica-
 tion with the other two patents at issue here, the subject
 matter of the asserted claims is related to that of the
 asserted ’024 and ’468 patent claims. 10X asserted inde-
 pendent claim 1 and dependent claims 4, 11, 14, 19, 26,
 and 28 of the ’530 patent. Claim 1 recites:
     1. A method for nucleic acid preparation or analy-
     sis, comprising:
     (a) providing:
         (i) at least 1,000 gel beads;
         (ii) releasably attached to each of said at
         least 1,000 gel beads, at least 1,000 bar-
         code molecules comprising identical bar-
         code sequences that are distinct from
         barcode sequences of at least 1,000 bar-
         code molecules releasably attached to any
         other gel bead of said at least 1,000 gel
         beads; and
         (iii) a plurality of cells each comprising a
         plurality of polynucleotide molecules;
     (b) generating a plurality of droplets, wherein at
     least 1,000 droplets of said plurality of droplets
     each comprise:
         (i) a single gel bead from said at least
         1,000 gel beads; and
Case: 20-1785       Document: 80       Page: 7   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           7



         (ii) a single cell from said plurality of cells;
         and
     (c) in each of said at least 1,000 droplets, using
     said plurality of polynucleotide molecules from
     said single cell and barcode molecules of said at
     least 1,000 barcode molecules from said single gel
     bead to generate a plurality of barcoded polynu-
     cleotide molecules,
     wherein said barcode molecules become detached
     from said gel bead.
 ’530 patent, col. 47, line 58, through col. 49, line 4.
                                B
     By mid-2010, two of the named inventors of the 10X
 patents—Dr. Hindson and Dr. Saxonov—were working for
 a company called QuantaLife, Inc., which Dr. Hindson
 had co-founded. Each of them signed an agreement (Dr.
 Hindson in 2009, Dr. Saxonov in 2010) that provided, as
 relevant here:
     (a) Employee agrees to disclose promptly to the
     Company the full details of any and all ideas, pro-
     cesses, recipes, trademarks and service marks,
     works, inventions, discoveries, marketing and
     business ideas, and improvements or enhance-
     ments to any of the foregoing (“IP”), that Employ-
     ee conceives, develops or creates alone or with the
     aid of others during the term of Employee’s em-
     ployment with the Company . . . .
     (b) Employee shall assign to the Company, with-
     out further consideration, Employee’s entire right
     to any IP described in the preceding subsection,
     which shall be the sole and exclusive property of
     the Company whether or not patentable.
 J.A. 3199, 3209.
Case: 20-1785       Document: 80   Page: 8   Filed: 04/29/2021




 8                           BIO-RAD LABORATORIES, INC.   v. ITC



     In 2011, Bio-Rad acquired QuantaLife, and Drs.
 Hindson and Saxonov became Bio-Rad employees. In
 October of that year, they each signed an agreement that
 provided, as relevant here:
     All inventions (including new contributions, im-
     provements, designs, developments, ideas, discov-
     eries, copyrightable material, or trade secrets)
     which I may solely or jointly conceive, develop or
     reduce to practice during the period of my em-
     ployment by Bio-Rad shall be assigned to Bio-Rad.
 J.A. 3193, 3195.
     Drs. Hindson and Saxonov left Bio-Rad in April 2012,
 and together they formed 10X in July 2012. J.A. 10042.
 By August 2012, 10X filed the first of several provisional
 patent applications that focused on using microcapsules
 in capsule partitions or droplet partitions (referred to as
 capsule-in-capsule and capsule-in-droplets architecture,
 respectively) for barcoding. See J.A. 1215. By January
 2013, the 10X inventors had conceived of a different
 architecture: “gel bead in emulsion” (GEM). See J.A.
 1215–20, 10178. The GEM architecture involves “parti-
 tioning nucleic acids, DNA or RNA, in droplets together
 with gel beads that are used to deliver the barcodes into
 the droplet,” where the “barcodes are released from the
 gel beads using a stimulus.” J.A. 269 (internal quotation
 marks omitted); see also J.A. 1215–16, 1233. The asserted
 10X patent claims all involve this architecture.
     After 10X began selling its products, including the
 GemCode and Chromium products, Bio-Rad released its
 own ddSEQ™ system, whose ordinary use, 10X alleges,
 practices its patents. See J.A. 543–44. The ddSEQ sys-
 tem uses oligonucleotide molecules that are attached to a
 gel bead and can be released from the bead via a stimu-
Case: 20-1785    Document: 80          Page: 9   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                           9



 lus. J.A. 161. 2 The stimulus used by Bio-Rad’s system is
 an enzyme complex that cleaves the oligonucleotides from
 the gel bead. J.A. 161.
                                C
     The ALJ ruled for 10X in the respects relevant to the
 appeal (while resolving other issues not presented on
 appeal). J.A. 138–298. The ALJ found that ordinary use
 of Bio-Rad’s ddSEQ system infringes the asserted claims
 of the ’024, ’468, and ’530 patents, that the same is true of
 10X’s products, and that both the infringing-articles and
 domestic-industry requirements of section 337 are met.
 J.A. 159–72, 200–07, 232–59. 3 The ALJ also rejected Bio-
 Rad’s contention, based on the assignment provisions,
 that it co-owned these patents and therefore could not
 infringe them. J.A. 277–93. When Bio-Rad petitioned for
 review of the ALJ’s Initial Determination, the Commis-
 sion decided to review it in part. See Certain Microfluidic
 Systems and Components Thereof and Products Contain-
 ing Same; Commission Determination To Review in Part
 a Final Initial Determination Finding a Violation of
 Section 337 and To Extend the Target Date; Schedule for
 Filing Written Submissions, 84 Fed. Reg. 56,835, 56,835
 (Oct. 23, 2019) (notice). On February 12, 2020, the Com-



     2   We use the singular “system,” even though there
 are several accused versions of ddSEQ. The versions at
 issue do not differ in a way that is material on appeal.
     3   The asserted claims are method claims, and the
 ALJ also found the requirements of indirect infringement
 met. J.A. 168–72, 204–05, 246–53. Those findings are
 not challenged on appeal. Although the claims are meth-
 od claims, in this matter we lose no needed precision by
 sometimes referring to a system or product as practicing a
 claim or meeting claim requirements or infringing a claim
 or patent.
Case: 20-1785    Document: 80      Page: 10     Filed: 04/29/2021




 10                          BIO-RAD LABORATORIES, INC.   v. ITC



 mission affirmed the ALJ’s determinations regarding
 infringement, the domestic-industry requirement, and
 ownership. J.A. 29–137.
                               1
     With respect to the ’024 patent, the ALJ determined
 that Bio-Rad’s ddSEQ system practices all challenged
 claims of the ’024 patent, including, as relevant on appeal,
 the second step of the method in claim 1, which requires
 “applying a stimulus to said porous gel bead to release
 said oligonucleotide molecules from said porous gel bead.”
 ’024 patent, col. 33, line 65–67 (emphasis added); J.A.
 159–72. Bio-Rad contended that its system does not meet
 that claim limitation because the stimulus used in its
 system acts on the oligonucleotides rather than the gel
 bead. The ALJ disagreed, finding that “the oligonucleo-
 tides are part of the gel bead,” so that “[a]ny stimulus
 applied to the oligonucleotide is therefore also applied to
 the gel bead.” J.A. 164–65 (citing J.A. 4870 (Bio-Rad
 expert testifying that “the enzyme enters the entire
 volume of the bead”); and then citing J.A. 10074). On
 review, the Commission affirmed the ALJ’s determina-
 tion, without any modification relevant to this appeal.
 J.A. 37.
      With respect to the ’468 patent, too, the ALJ deter-
 mined that Bio-Rad’s ddSEQ system practices all chal-
 lenged claims. J.A. 200–04. As relevant on appeal, Bio-
 Rad argued to the Commission that its system does not
 meet the claim requirement of “combining said at least
 1,000,000 oligonucleotide molecules and a sample com-
 prising a nucleic acid analyte . . . at a first junction of two
 or more channels of a microfluidic device to form an
 aqueous mixture.” ’468 patent, col. 33, line 64, through
 col. 34, line 1. Citing testimony from 10X’s expert (Dr.
 Butte), Bio-Rad contended that the solutions of the oligo-
 nucleotide molecules and the sample do not form an
 aqueous mixture at the first junction, but remain sepa-
Case: 20-1785   Document: 80           Page: 11   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          11



 rate until later, when droplets form. J.A. 202 (citing J.A.
 10104); see also J.A. 10104 (Dr. Butte testifying that “it
 would be a big mess” if the two solutions mixed “without
 forming a droplet”). The ALJ disagreed and found 10X’s
 proof of satisfaction of this claim requirement persuasive,
 because 10X’s expert explained that the two solutions
 “come together and then immediately are formed into a
 droplet.” J.A. 203 (quoting J.A. 10104). On review, the
 Commission affirmed the ALJ’s determination, without
 any modification relevant to this appeal. J.A. 51.
     With respect to the ’530 patent, the ALJ likewise de-
 termined that Bio-Rad’s ddSEQ system practices all
 challenged claims. In a claim construction, the ALJ
 concluded that claim 1 requires the (second) step of gen-
 erating “at least 1,000 droplets” to be completed before
 the (third) step of “generating a plurality of barcoded
 polynucleotide molecules.” J.A. 233. Bio-Rad argued that
 its system does not meet that requirement because the
 enzymes in its droplets begin to form barcoded molecules
 immediately upon droplet formation, i.e., barcoding begins
 before at least 1,000 droplets are formed. J.A. 240. The
 ALJ rejected this argument as taking too constrained a
 view of the claim requirement. Even if the enzymes are
 active and barcoding begins immediately after a droplet is
 formed, the ALJ found, there was evidence that the
 enzymes do not work quickly enough to finish cleaving all
 barcoded molecules from the gel bead within the droplets
 before 1,000 droplets are formed. J.A. 241–44. In other
 words, the barcoding process may begin before 1,000
 droplets are formed, but claim 1 requires only that the
 barcoding process may not be completed before 1,000
 droplets are formed. See J.A. 241–44. On review, the
 Commission affirmed and made clear that the ALJ’s
 construction does not forbid any barcoding to occur in any
 droplet before at least 1,000 droplets are generated in the
 second step. See J.A. 72–81, 99–100.
Case: 20-1785    Document: 80     Page: 12    Filed: 04/29/2021




 12                         BIO-RAD LABORATORIES, INC.   v. ITC



     Bio-Rad also argued that the domestic-industry re-
 quirement was not established for the asserted ’530
 patent claims because, Bio-Rad urged, 10X’s domestic
 products, on which 10X relied to meet this requirement,
 do not practice the independent claim 1 (or therefore the
 other asserted claims). The ALJ found that the 10X
 products do practice claim 1. J.A. 254–57. On review, the
 Commission agreed with the ALJ’s bottom-line finding
 that 10X’s products practice claim 1, even while conclud-
 ing that the particular evidence cited by the ALJ did not
 support the finding. J.A. 82–88. After its own review of
 the record, the Commission determined that enough
 barcodes in the 10X products are released after at least
 1,000 droplets have been generated: Even if gel beads
 begin to dissolve immediately after droplet generation,
 the beads do not dissolve so quickly that fewer than 1,000
 of them still have a plurality of barcodes attached upon
 the completion of droplet formation. J.A. 83–88.
     Finally, the Commission rejected Bio-Rad’s argument
 that the asserted ’530 patent claims are invalid for indefi-
 niteness. The Commission concluded that Bio-Rad had
 forfeited the argument by not timely raising it earlier.
 J.A. 89–94. In the alternative, the Commission concluded
 that the claims are not indefinite. J.A. 95–100.
                              2
     As an affirmative defense, Bio-Rad argued that it co-
 owns the three 10X patents asserted against it because
 Drs. Hindson and Saxonov conceived of the ideas embod-
 ied in the patents while they were still employed by Bio-
 Rad (or its predecessor QuantaLife), with which Drs.
 Hindson and Saxonov had signed assignment agreements.
 The ALJ rejected the defense. J.A. 282–92. The ALJ
 concluded that Bio-Rad had not shown that the “inventive
 concept” of the asserted patents was conceived before the
 inventors left Bio-Rad. J.A. 282–83. That was decisive,
 the ALJ concluded, because “[n]o provision of any of the
Case: 20-1785   Document: 80           Page: 13   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          13



 applicable contracts governs future inventions” merely
 because the future inventions “are based on or developed
 from work done during employment.” J.A. 285–86. Based
 on the record, the ALJ found that it was not “more likely
 than not that conception of the inventive idea in the
 asserted patents occurred before [the two co-inventors’]
 departure” from Bio-Rad. J.A. 292.
     On review, the Commission agreed with the ALJ that
 Bio-Rad does not co-own the asserted patents. J.A. 104–
 08. The Commission stated that Bio-Rad’s identified
 “ideas” that Drs. Hindson and Saxonov worked on while
 at QuantaLife and Bio-Rad were too “generic”; they did
 not include the specifics required by the 10X patent
 claims at issue. J.A. 104–05. The Commission added that
 Bio-Rad’s own evidence showed that the inventors, while
 at Bio-Rad and QuantaLife, worked chiefly on droplet-in-
 droplet architecture, which is different from the gel-bead
 architecture to which Drs. Hindson and Saxonov later
 shifted their focus to make the inventions now at issue. 4
 J.A. 105. The Commission also determined that Bio-Rad
 had not shown that any of the ideas that Drs. Hindson
 and Saxonov worked on when with Bio-Rad or QuantaLife
 remained outside the published prior art by the concep-
 tion date for the patents at issue. J.A. 106. The Commis-
 sion mentioned that many of the ideas that Bio-Rad
 identified were disclosed in U.S. Patent No. 9,347,059,
 which named Dr. Saxonov as an inventor and was as-
 signed to Bio-Rad. J.A. 106 (“Moreover, the existence of
 the ’059 patent demonstrates that Bio-Rad received the
 benefit of its bargain with respect to the employment
 agreements.     For the ideas that were conceived at


     4   Droplet-in-droplet architecture uses a droplet as
 the vehicle to deliver barcodes into another droplet con-
 taining the analyte, whereas the asserted claims use a gel
 bead as the delivery vehicle. See J.A. 6216.
Case: 20-1785   Document: 80      Page: 14   Filed: 04/29/2021




 14                         BIO-RAD LABORATORIES, INC.   v. ITC



 QuantaLife or Bio-Rad, Dr. Saxonov did assign his
 rights.”). Finally, the Commission clarified the ALJ’s use
 of the term “‘inventive concept’” to mean “‘the specific
 arrangement of elements claimed in the asserted pa-
 tents.’” J.A. 107–08 (quoting J.A. 283). The Commission
 reasoned that the inventive concept here was the combin-
 ing of several elements resulting in gel beads that deliver
 barcodes into the droplets with nucleic acid samples, in
 which the barcodes are releasably attached to the gel
 beads. J.A. 108. For those reasons, the Commission
 concluded, Bio-Rad had not shown it was entitled to an
 ownership interest in any of the asserted patents.
     Bio-Rad timely appealed. We have jurisdiction under
 19 U.S.C. § 1337(c) and 28 U.S.C. § 1295(a)(6).
                             II
     We now generally refer to all determinations on re-
 view as those of the Commission, whether or not made by
 the ALJ or by the full Commission. “We review the
 Commission’s final determinations under the standards of
 the Administrative Procedure Act.” Guangdong Alison
 Hi-Tech Co. v. Int’l Trade Comm’n, 936 F.3d 1353, 1359
 (Fed. Cir. 2019); see also 19 U.S.C. § 1337(c); 5 U.S.C.
 § 706. The Commission’s factual findings are reviewed for
 substantial-evidence support and its legal determinations
 are reviewed de novo. Guangdong, 936 F.3d at 1359. “A
 finding is supported by substantial evidence if a reasona-
 ble mind might accept the evidence as adequate to sup-
 port the finding.” Henny Penny Corp. v. Frymaster LLC,
 938 F.3d 1324, 1330 (Fed. Cir. 2019).
                             A
     Bio-Rad argues that the Commission erred in finding
 that Bio-Rad infringes the asserted claims of the ’024,
 ’468, and ’530 patents, in finding that 10X’s domestic
 products practice the asserted claims of the ’530 patent,
Case: 20-1785    Document: 80          Page: 15   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          15



 and in rejecting Bio-Rad’s indefiniteness challenge to the
 asserted claims of the ’530 patent. We disagree.
                                1
     Bio-Rad argues that it does not infringe the asserted
 claims of the ’024 patent because its system’s stimulus is
 applied to the oligonucleotide, not the gel bead. Bio-Rad
 Opening Br. at 41–47. The Commission rejected the
 contention and found infringement. We review that
 factual finding for support by substantial evidence.
 ATEN Int’l Co. v. Uniclass Tech. Co., 932 F.3d 1364, 1367
 (Fed. Cir. 2019). We conclude that such support exists.
      Claim 1 of the ’024 patent requires a “porous gel bead
 [that] comprises at least 1,000,000 oligonucleotide mole-
 cules comprising barcode sequences, wherein said oligo-
 nucleotide molecules are releasably attached to said
 porous gel bead.” ’024 patent, col. 33, lines 58–62 (em-
 phasis added). It further requires “applying a stimulus to
 said porous gel bead to release said oligonucleotide mole-
 cules from said porous gel bead.” Id., col. 33, lines 65–67
 (emphases added). The Commission found Bio-Rad’s
 system to satisfy those requirements. The parties agreed
 that the “applying a stimulus . . .” phrase has “its plain
 and ordinary meaning.” J.A. 159. “Releasably attached”
 was construed to mean “‘attached in a manner that allows
 the attached object to be released.’” J.A. 159 (quoting J.A.
 643). That construction is not challenged on appeal.
     The evidence shows that in Bio-Rad’s system, the oli-
 gonucleotide molecules that include barcode sequences
 are contained within the gel bead. J.A. 165 (citing J.A.
 4983 (describing oligonucleotides “in the volume of the . . .
 bead”)). It further shows that the oligonucleotide mole-
 cules that include barcode sequences are attached
 through linking molecules to the gel bead. See J.A. 160–
 64, 1278–84. When an enzyme is applied to release
 oligonucleotides that contain barcode sequences, the
 “‘enzyme enters the entire volume of the bead,’” and it
Case: 20-1785    Document: 80     Page: 16   Filed: 04/29/2021




 16                         BIO-RAD LABORATORIES, INC.   v. ITC



 releases those nucleotides. J.A. 164 (quoting Bio-Rad’s
 expert, J.A. 4870); see also J.A. 160–66, 1278–84, 3235,
 3240–51. The evidence reasonably permitted the Com-
 mission to find the claim limitation at issue met when the
 enzyme is “appl[ied],” ’024 patent, col. 33, line 65, to the
 entirety of the gel bead at a time when the bead includes
 the specified oligonucleotide molecules. J.A. 165.
      Focusing on the claim’s requirement that specified “ol-
 igonucleotide molecules are releasably attached to said
 porous gel bead,” Bio-Rad argues that two items that are
 attached to each other must not be treated as identical.
 See Bio-Rad Opening Br. at 43–44 (citing In re Cuozzo
 Speed Techs., LLC, 793 F.3d 1268, 1280 (Fed. Cir. 2015)
 (affirming Board’s construction of “integrally attached” to
 mean “discrete parts physically joined together as a unit
 without each part losing its own separate identity”)).
 That observation does not undermine the Commission’s
 finding that the claim limitation, given its plain and
 ordinary meaning, is met. The Commission did not treat
 the bead and the specified oligonucleotide as the “same
 object.” Id. at 43. The Commission properly found that,
 after the specified oligonucleotides have been releasably
 attached to the gel bead, the specified “oligonucleotides
 are part of the gel bead,” J.A. 165 (emphasis added), and
 it is after that attachment that the enzyme is applied to
 the entirety of the bead.
     Bio-Rad argues that its enzyme removes or cleaves a
 part of the oligonucleotide molecule and not some part of
 the gel material, pointing to a portion of the ’024 patent
 specification. Bio-Rad Opening Br. at 46–47 (citing ’024
 patent, col. 2, lines 20–25 (describing the gel bead as
 “degradable upon the application of a stimulus”)). But the
 claim language merely requires “applying a stimulus to
 said porous gel bead to release said oligonucleotide mole-
 cules,” the “said” molecules having only to consist of
 oligonucleotides that contain barcoding sequences (which
 may be less than the entirety of an oligonucleotide mole-
Case: 20-1785    Document: 80          Page: 17   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          17



 cule bonded with a gel bead). ’024 patent, col. 33, lines
 65–66 (emphasis added); J.A. 162. That language re-
 quires application of an enzyme to the gel bead, but it
 does not further specify which bonds must be broken to
 release the specified oligonucleotides that contain barcode
 sequences. Moreover, the specification contemplates that
 any number of stimuli could be applied, including “chemi-
 cal triggers.” ’024 patent, col. 19, lines 36–46; see also id.,
 col. 9, lines 52–56 (“For example, in the case where an
 oligonucleotide barcode is immobilized to a gel bead via a
 disulfide bond, exposure of the disulfide bond to a reduc-
 ing agent can cleave the disulfide bond and free the
 oligonucleotide barcode from the bead.”). We conclude
 that substantial evidence supports the Commission’s
 finding that Bio-Rad’s system practices the asserted
 claims of the ’024 patent.
                                2
     Bio-Rad argues that it does not infringe the asserted
 claims of the ’468 patent because its system’s nucleic-acid-
 sample solution and reagent solution do not mix until
 droplets are formed. Bio-Rad Opening Br. at 47–51. The
 Commission reasonably found otherwise.
      Claim 1 of the ’468 patent requires both the oligonu-
 cleotide and nucleic-acid samples to be in an aqueous
 phase that meet at a “first junction . . . to form an aque-
 ous mixture.” ’468 patent, col. 33, line 64, through col. 34,
 line 3. Thereafter a droplet is generated by having the
 aqueous mixture and an “immiscible continuous phase,”
 e.g., oil, meet at a second junction. Id., col. 34, lines 4–9.
 As the Commission described, 10X’s expert testified that
 Bio-Rad’s system met the requirement of an aqueous
 mixture after the first junction, pointing to Bio-Rad
 documents that described the mixing of the two solutions.
 J.A. 201 (citing J.A. 1333–34). Bio-Rad responded that
 10X’s expert had admitted that Bio-Rad’s oligonucleotide
 solution and its nucleic-acid-sample solution are kept
Case: 20-1785   Document: 80     Page: 18   Filed: 04/29/2021




 18                        BIO-RAD LABORATORIES, INC.   v. ITC



 separate until they get to the second junction where the
 droplet is formed, lest the solutions react before being
 encased in a droplet. See J.A. 202; see also J.A. 10104
 (10X expert Dr. Butte testifying that “it would be a big
 mess” if the two solutions mixed “without forming a
 droplet”). The Commission credited 10X’s expert and
 rejected Bio-Rad’s response, noting that 10X’s expert had
 explained that the potentially worrisome reaction (lysis)
 is not instantaneous and a droplet is formed soon enough
 after the solutions are combined to avoid creation of a
 mess. J.A. 203 (citing J.A. 10104).
     On appeal, Bio-Rad’s challenge to the Commission’s
 finding on this point relies crucially on a somewhat hazy
 image of the Bio-Rad system that seems to show a hori-
 zontal line between the two solutions until they are past
 the second junction—an image that, Bio-Rad argues,
 establishes that the two solutions do not mix together
 before the second junction (where the oil is introduced to
 form a droplet). Bio-Rad Opening Br. at 50 (citing J.A.
 2207). But Bio-Rad does not point to any evidence in the
 record that explains the horizontal line in the image.
 Without record evidence explaining what the line is, we
 cannot say that the Commission lacked substantial evi-
 dence to find that Bio-Rad infringed the ’468 patent.
                             3
     Bio-Rad makes three arguments about the ’530 pa-
 tent. We reject all three arguments.
                             a
     Bio-Rad argues that substantial evidence does not
 support the Commission’s finding that Bio-Rad’s system
 practices the asserted claims of the ’530 patent. Bio-Rad
 Opening Br. at 58–60. We disagree. Bio-Rad’s argument
 must fail unless the Commission erred, as a matter of
 claim construction, in determining that the claim permits
 some barcode detachment (from the gel of the bead) to
Case: 20-1785    Document: 80          Page: 19   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          19



 occur before 1,000 droplets are formed—as long as the
 claim-required number of detachments occur after 1,000
 droplets have formed. J.A. 74–76, 81, 99–100, 232. But
 Bio-Rad does not even argue for a different claim con-
 struction, and in any event, we see no error in the Com-
 mission’s construction, which fits the evident meaning of
 the claim. 5
      The method of claim 1 of the ’530 patent requires
 three steps. As relevant here, it is not disputed that, as
 the Commission and ALJ both concluded, see J.A. 99–100,
 233, the second step of generating “at least 1,000 drop-
 lets” (each containing the specified analyte along with a
 gel bead having at least 1,000 barcode molecules) must be
 completed before the third step of generating a “plurality
 of barcoded polynucleotide molecules” by detachment from
 the gel bead is performed in the 1,000 droplets. ’530
 patent, col. 48, line 59, through col. 49, line 4. Critically,
 that conclusion does not mean, and the claim language
 does not require, that there be no barcode detachment
 before 1,000 droplets are generated. J.A. 74–76, 81, 99–
 100, 232. All the claim language requires is that, after at
 least 1,000 droplets are formed, the required barcode
 detachment/generation occur in each of them. As long as
 that occurs, “[t]he fact that barcoding of other polynucleo-
 tides also happened before 1,000 droplets were generated
 is irrelevant.” J.A. 99–100.


     5   Bio-Rad does argue indefiniteness, resting that
 argument on the contention that the Commission and
 ALJ adopted conflicting constructions over time. Bio-Rad
 Opening Br. at 60–63. As we conclude infra, however,
 Bio-Rad has forfeited any indefiniteness challenge, and in
 any event, all the Commission (and ALJ) did was to
 resolve, correctly, a potential uncertainty in an initial
 formulation of the proper claim meaning, a process that
 does not support a conclusion of indefiniteness.
Case: 20-1785    Document: 80     Page: 20   Filed: 04/29/2021




 20                         BIO-RAD LABORATORIES, INC.   v. ITC



     Without directly (or persuasively) challenging that
 claim construction, Bio-Rad argues on appeal that be-
 cause barcoding begins immediately after a droplet is
 formed, 10X has not proven infringement. Bio-Rad Open-
 ing Br. at 59–60. But the Commission found that barcode
 molecules are not released from the gel beads instantane-
 ously and that, instead, the barcoding process merely
 begins to occur upon droplet formation, with enough
 barcode detachment still occurring after 1,000 droplets
 are formed to meet the claim requirement. See J.A. 79–
 81. Indeed, the Commission found that “the bulk of
 cleavage and barcoding occur” after 1,000 droplets are
 formed. J.A. 80. The Commission cited sufficient evi-
 dence to support its findings. See, e.g., J.A. 2169, 2290,
 2631–32.
                              b
     Invoking the same claim limitations as those just dis-
 cussed, Bio-Rad contests the Commission’s determination
 that 10X’s product comes within the asserted claims of the
 ’530 patent and thereby satisfies the domestic-industry
 requirement of the Tariff Act. See 19 U.S.C. § 1337(a)(2)
 (requiring that a domestic industry “relating to the arti-
 cles protected by the patent . . . exist[] or [be] in the
 process of being established”). “The test for satisfying the
 ‘technical prong’ of the [domestic] industry requirement is
 essentially [the] same as that for infringement, i.e., a
 comparison of domestic products to the asserted claims.”
 Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1375
 (Fed. Cir. 2003). Bio-Rad argues that 10X’s product does
 not practice the asserted claims of the ’530 patent be-
 cause, in 10X’s product (as, Bio-Rad says, in its own
 systems), barcode molecules are released after droplets
 are formed. Bio-Rad Opening Br. at 53–58. In particular,
 Bio-Rad challenges the Commission’s finding, based in
 part on information from 10X investor presentations, that
 at least 1,000 gel beads remain to be dissolved after at
 least 1,000 droplets are formed. Id. (citing J.A. 83–87).
Case: 20-1785   Document: 80           Page: 21   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          21



 We see no reversible error in the Commission’s determi-
 nation.
     In its decision on the domestic-industry issue, the
 Commission found that a typical run of droplet formation,
 which can generate 8,000 droplets from one gel bead, lasts
 6.5 minutes, suggesting that more than 1,000 droplets are
 generated in the last minute of the droplet-formation
 process. J.A. 83 (citing J.A. 1363–64, 1693). Bio-Rad does
 not explain why that conclusion is wrong on appeal. See
 Bio-Rad Opening Br. at 55. The Commission also found
 that gel beads are only partially dissolved two minutes
 after droplet formation. J.A. 85–87. In so finding, the
 Commission relied on a slide from a presentation 10X
 made to investors in 2013. J.A. 85–87 (citing J.A. 1429).
 In addition, the Commission credited testimony from Dr.
 Schnall-Levin (a co-inventor) that the gel bead does not
 “instantaneously” disappear after droplet formation. J.A.
 87–88 (citing J.A. 10057 (“Q. When you take the first
 droplet, the cell and bead disappear immediately; right?
 A. No, I don’t think so.”)). On those bases, the Commis-
 sion found that the ’530 patent’s claim requirement at
 issue is met, i.e., “at least 1,000 droplets” are generated
 before generating a “plurality of barcoded polynucleotide
 molecules.” J.A. 87.
     On appeal, Bio-Rad argues that the Commission erred
 in relying on the investor slide because there was no
 evidence to suggest that the slide, from 2013, J.A. 1394,
 accurately represented the operation of the commercial
 products that 10X actually sold (GemCode products
 starting in 2015, Chromium products starting in 2016,
 J.A. 36, 1237). Bio-Rad Opening Br. at 55–56. But the
 slide explicitly refers to the “10X GEM System,” which is
 the GEM architecture that is used in 10X’s products. See
 J.A. 1429. The 10X Chromium User Guide itself describes
 the use of the GEM architecture in the product. See J.A.
 1557. The evidence, not contradicted by any evidence
Case: 20-1785    Document: 80     Page: 22    Filed: 04/29/2021




 22                          BIO-RAD LABORATORIES, INC.   v. ITC



 that Bio-Rad identifies, suffices for the Commission to
 rely on the investor slides.
     Bio-Rad also argues that it never had the opportunity
 to present evidence disputing the significance of the slide
 with respect to the domestic-injury requirement because
 10X did not cite the slide for that purpose until the pro-
 ceedings before the Commission, on review of the ALJ
 determination. Bio-Rad Opening Br. at 56–57 (citing J.A.
 83). But Bio-Rad is responsible for the timing it criticizes:
 In the evidentiary proceeding before the ALJ, Bio-Rad
 never disputed that 10X’s products practice the barcode-
 release requirement. Compare J.A. 3807–10 (Bio-Rad
 Pre-Trial Brief), 4103–04 (Bio-Rad Post-Trial Brief),
 4247–28 (Bio-Rad Post-Trial Reply Brief), with J.A. 789
 (Petition for Commission Review). Bio-Rad raised this
 issue for the first time in seeking Commission review,
 after the evidentiary record was complete. J.A. 789.
 When the Commission ordered additional submissions on
 this issue (among others), it directed the parties to identi-
 fy all evidence supporting their positions. J.A. 831. After
 Bio-Rad made its submission, 10X responded, citing the
 in-the-record slide as supporting evidence. See J.A. 83–
 85. Bio-Rad does not show that it asked the Commission
 for an opportunity to submit further evidence to counter
 the slide evidence. In these circumstances, when there is
 no concrete showing of prejudice even now, we see no
 reversible error in the Commission’s reliance on the slide
 evidence.
     Bio-Rad also argues that the Commission erred in re-
 lying on Dr. Schnall-Levin’s statement as corroborating
 the Commission’s understanding of the dissolution rate of
 the gel beads. Bio-Rad Opening Br. at 57. But when Bio-
 Rad asked Dr. Schnall-Levin, “When you take the first
 droplet, the cell and bead disappear immediately; right?”,
 he responded, “No, I don’t think so.” J.A. 10057. That
 statement lends support to the Commission’s finding, and,
 of course, it does not stand alone.
Case: 20-1785   Document: 80           Page: 23   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          23



     Finally, Bio-Rad repeats an argument that the Com-
 mission rejected—namely that certain 10X promotional
 materials explain that its gel bead dissolves “immediate-
 ly” after droplet generation. J.A. 83. Bio-Rad points to
 documents like the 10X Chromium Single Cell User
 Guide, which states that “[i]mmediately following genera-
 tion of a GEM [droplet], the Single Cell 5’ Gel Bead is
 dissolved.” J.A. 1557; see also J.A. 3259 (Bio-Rad expert
 explaining that “[a]fter encapsulation into droplets, cell
 lysis starts almost immediately following rapid mixing in
 the droplets”). We see no error in the Commission’s
 calculations, or in its conclusion that “immediately” does
 not mean “instantaneously” or so fast that fewer than
 1,000 gel beads would have barcodes attached after drop-
 let formation was complete. J.A. 87–88. The evidence
 that Bio-Rad cites could also mean, as the Commission
 found, that gel bead dissolution begins immediately but is
 not completed “instantaneously.”
                                c
     Bio-Rad seeks reversal of the Commission’s rejection
 of Bio-Rad’s indefiniteness challenge to the asserted
 claims of the ’530 patent. Bio-Rad Opening Br. at 60–63.
 The Commission determined that Bio-Rad forfeited its
 indefiniteness argument by failing to raise it to the ALJ
 and also rejected the argument on its merits. J.A. 89–
 100. Where, as in this case, Bio-Rad does not dispute any
 findings of material underlying facts on appeal, a ruling
 on indefiniteness is reviewed de novo. See Nevro Corp. v.
 Bos. Sci. Corp., 955 F.3d 35, 37 (Fed. Cir. 2020). We
 reject Bio-Rad’s challenge.
     First, the Commission’s forfeiture determination in-
 dependently sufficed to reject the indefiniteness chal-
 lenge, apart from the merits of the challenge, and Bio-Rad
 did not contest the Commission’s forfeiture ruling in its
 Opening Brief. Cf. Bio-Rad Reply Br. at 29 (responding to
 10X and the Commission’s argument that “indefiniteness
Case: 20-1785    Document: 80     Page: 24   Filed: 04/29/2021




 24                         BIO-RAD LABORATORIES, INC.   v. ITC



 is waived”). “Ordinarily, an appellant waives issues or
 arguments not properly raised in its opening brief.” In re
 Apple Inc., 979 F.3d 1332, 1337 (Fed. Cir. 2020). We see
 no persuasive reason not to apply that principle here.
     Second, and in any event, Bio-Rad’s indefiniteness
 challenge rests on the contention that indefiniteness is
 shown by the Commission’s (and ALJ’s) clarification of
 the initially formulated construction. But even a modifi-
 cation of a claim construction does not imply or presump-
 tively suggest indefiniteness: Modifications are proper
 and sometimes necessary steps as disputes sharpen
 during litigation. See, e.g., Pfizer, Inc. v. Teva Pharms.
 USA, Inc., 429 F.3d 1364, 1377 (Fed. Cir. 2005). Mere
 amplification of an initial construction to resolve a mate-
 rial dispute about claim meaning—which is sometimes
 necessary, see, e.g., O2 Micro Int’l Ltd. v. Beyond Innova-
 tion Tech. Co., 521 F.3d 1351, 1360–62 (Fed. Cir. 2008)—
 provides an even weaker potential basis for a suggestion
 of indefiniteness. Such amplification is all that occurred
 here. And the result of the amplification in this case was
 to state, with greater clarity than was earlier provided,
 what we think is the correct interpretation of the claim
 limitations at issue. In these circumstances, we see no
 merit to Bio-Rad’s indefiniteness appeal.
                              B
      On appeal, Bio-Rad renews its argument, made as a
 defense to infringement, that it co-owns the three assert-
 ed patents based on the assignment provisions in the
 employment contracts signed by Drs. Hindson and Sax-
 onov. It is undisputed that, if Bio-Rad is a co-owner, it
 cannot be an infringer. See 35 U.S.C. § 262 (“[E]ach of the
 joint owners of a patent may make, use, offer to sell, or
 sell the patented invention . . . without the consent of and
 without accounting to the other owners.”). But co-
 ownership is disputed.
Case: 20-1785   Document: 80           Page: 25   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          25



     We accept the finding that the asserted claims in this
 matter had a conception date no earlier than January
 2013, after Drs. Hindson and Saxonov left their employ-
 ment at Bio-Rad (and its predecessor QuantaLife) See
 J.A. 282–92; J.A. 1209–16, 6205. On appeal, Bio-Rad has
 not squarely asserted, let alone shown, otherwise. Before
 the Commission, Bio-Rad did not present an alternative
 conception date (earlier than January 2013), see J.A.
 10179 (Bio-Rad’s expert declining to dispute conception
 date), and it lost the opportunity to argue conception of
 certain claim elements while Drs. Hindson and Saxonov
 were at QuantaLife, as the Commission decided (for
 procedural reasons) in a ruling that Bio-Rad has not
 appealed, see J.A. 104 n.15, 701–02, 7243.
     Bio-Rad nevertheless argues for co-ownership, build-
 ing that contention on the undisputed legal premise that
 co-inventorship (equivalently, joint inventorship) entails
 co-ownership. See Israel Bio-Eng’g Project v. Amgen, Inc.,
 475 F.3d 1256, 1263 (Fed. Cir. 2007). Bio-Rad’s conten-
 tion has two components. First, Bio-Rad asserts, if Drs.
 Hindson and Saxonov, when working at Bio-Rad (or its
 predecessor QuantaLife), had ideas that contributed to
 the post-employment inventions at issue, and if those
 contributions would make them co-inventors (regardless
 of post-employment contributions to the inventions), then
 the assignment provisions required assignment of their
 co-ownership interest to Bio-Rad. Second, Bio-Rad as-
 serts, Drs. Hindson and Saxonov did in fact have such co-
 inventorship-qualifying ideas while employed at Bio-Rad
 (specifically, while working for QuantaLife). 6



     6   Although some language used by Bio-Rad sug-
 gests a view that the assignment provisions reach beyond
 even what would count as co-inventorship, Bio-Rad ulti-
 mately develops no alternative interpretation. The only
 argument Bio-Rad develops is that “joint inventorship is
Case: 20-1785    Document: 80      Page: 26    Filed: 04/29/2021




 26                          BIO-RAD LABORATORIES, INC.   v. ITC



     The Commission rejected both assertions advanced by
 Bio-Rad to claim co-ownership. J.A. 101–08 (Commis-
 sion); see also J.A. 277–93 (ALJ). Bio-Rad seeks reversal;
 it does not ask for a remand for further proceedings on the
 issue. We affirm the Commission’s ruling.
      The assignment provisions by their terms are gov-
 erned by California law. J.A. 3194, 3196, 3202, 3212; see
 also Intell. Ventures I LLC v. Erie Indem. Co., 850 F.3d
 1315, 1320 (Fed. Cir. 2017) (applying state law to inter-
 pret contracts for assignments of patents). “Under Cali-
 fornia law, ‘the interpretation of a contract is a question of
 law subject to de novo review’ on appeal.” Semitool, Inc.
 v. Dynamic Micro Systems Semiconductor Equip. GmbH,
 444 F.3d 1337, 1341 (Fed. Cir. 2006) (quoting Int’l Rectifi-
 er Corp. v. SGS-Thompson Microelectronics, No. CV 90-
 4802, 1994 WL 896313, at *19 (C.D. Cal. Aug. 22, 1994)).
 “Inventorship is a mixed question of law and fact: The
 overall inventorship determination is a question of law,
 but it is premised on underlying questions of fact.” Eli
 Lilly & Co. v. Aradigm Corp., 376 F.3d 1352, 1362 (Fed.
 Cir. 2004). We accept the Commission’s underlying
 findings of fact unless they lack support in substantial
 evidence. See id. (same for inventorship in jury case); see
 also Dana-Farber Cancer Inst., Inc. v. Ono Pharm. Co.,
 964 F.3d 1365, 1370 (Fed. Cir. 2020), petition for cert.
 filed, No. 20-1258 (U.S. Mar. 11, 2021).




 the appropriate framework to view this case.” Bio-Rad
 Reply Br. at 6; see also Bio-Rad Opening Br. at 25, 36.
 Bio-Rad’s argument is one for co-ownership, not full
 ownership, and co-inventorship is the sole cited legal
 basis for co-ownership. We therefore restrict our atten-
 tion to the two-step argument for assignment based on co-
 inventorship.
Case: 20-1785    Document: 80          Page: 27   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          27



                                1
     Bio-Rad has furnished no persuasive basis for disturb-
 ing the Commission’s conclusion that the assignment
 provisions do not apply to a signatory’s ideas developed
 during the employment (with Bio-Rad or QuantaLife)
 solely because the ideas ended up contributing to a post-
 employment patentable invention in a way that supports
 co-inventorship of that eventual invention.
      Bio-Rad itself declares that what the assignment pro-
 visions apply to is “intellectual property.” Bio-Rad Reply
 Br. at 1, 3. The agreements lend support to that charac-
 terization as a limitation on coverage. The QuantaLife
 agreement, on which Bio-Rad has focused, first imposes a
 requirement to disclose to the Company (QuantaLife)
 trademarks, inventions, and other ideas (all of which it
 parenthetically calls “IP”) that bear specified relations to
 the Employee’s employment or the Company’s business.
 J.A. 3199 (§ 2(a)). The assignment provision follows, and
 it states that “Employee shall assign to the Company . . .
 Employee’s entire right to any IP described in the preced-
 ing subsection, . . . whether or not patentable.” J.A. 3199
 (§ 2(b)) (emphasis added). The language of “right to”
 suggests that the subject of the required assignment must
 be “intellectual property,” whether or not the right is a
 patent, trademark, trade secret, copyright, or other form
 of intellectual property. See J.A. 3199 (§ 2(b)); see also
 J.A. 3195 (Bio-Rad agreement, after acquisition of
 QuantaLife, using “inventions” as the umbrella term);
 Oral Arg. at 1:50–2:45 (Bio-Rad agreeing that the scope of
 the assignment duties is the same).
     Crucially, the assignment provisions are limited tem-
 porally. The assignment provision of the QuantaLife
 agreement reaches only a “right to any IP described in the
 preceding section,” J.A. 3199 (§ 2(b)), and the preceding
 (disclosure-duty) section is limited to IP “that Employee
 conceives, develops or creates alone or with the aid of
Case: 20-1785    Document: 80      Page: 28     Filed: 04/29/2021




 28                          BIO-RAD LABORATORIES, INC.   v. ITC



 others during the term of Employee’s employment with the
 Company,” J.A. 3199 (§ 2(a)) (emphasis added). See J.A.
 3195 (§ 3) (before adding a limitation, stating: “All inven-
 tions . . . which I may solely or jointly conceive, develop, or
 reduce to practice during the period of my employment by
 Bio-Rad shall be assigned to Bio-Rad.”).            The most
 straightforward interpretation is that the assignment
 duty is limited to subject matter that itself could be
 protected as intellectual property before the termination
 of employment (even if any formal government grants
 needed for protection may not have been acquired).
     Bio-Rad does not argue, much less demonstrate, that
 a person’s work, just because it might one day turn out to
 contribute significantly to a later patentable invention
 and make the person a co-inventor, is itself protectible
 intellectual property before the patentable invention is
 made. Such work is merely one component of “possible
 intellectual property.” Bio-Rad Reply Br. at 3. In the
 case of a patent, it may be a step toward the potential
 ultimate existence of the only pertinent intellectual
 property, namely, a completed “invention,” but the perti-
 nent intellectual property does not exist until at least
 conception of that invention. See, e.g., REG Synthetic
 Fuels, LLC v. Neste Oil Oyj, 841 F.3d 954, 958 (Fed. Cir.
 2016); Dawson v. Dawson, 710 F.3d 1347, 1353 (Fed. Cir.
 2013); Burroughs Wellcome Co. v. Barr Labs., Inc., 40
 F.3d 1223, 1227–28 (Fed. Cir. 1994).
     Significantly, Bio-Rad has not cited any decision that
 held a significant contribution to post-employment inven-
 tions to come within an assignment provision that was
 limited to intellectual property developed during the term
 of employment. In Israel Bio-Engineering Project, which
 Bio-Rad cites, we read a contractual agreement as not
 reaching inventions conceived after the term of the
 agreement (two of the patent claims at issue), even
 though those inventions were based on work done during
 the term of the agreement. 475 F.3d at 1267–68. The
Case: 20-1785    Document: 80          Page: 29   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          29



 contractual limitation to information “developed in the
 [specified] R&D programs,” we held, limited the assign-
 ment to information developed “during the term of the
 Sub-R&D Agreement,” and that temporal limit excluded
 assignments of “any other newly developed inventions,
 even when these inventions built on proprietary infor-
 mation developed during the R&D process.” Id. at 1267
 (emphasis and internal quotation marks omitted). We did
 not look beyond the conception of the claimed inventions
 to consider whether a merely significant contribution to
 those inventions might be subject to the assignment duty.
     The FilmTec case cited by Bio-Rad involved language
 of an agreement, and language of the statutory command
 embodied in the agreement, that expressly assigned
 ownership to the United States of certain inventions as
 long as they were “conceived” during performance of
 government-supported work under a contract. FilmTec
 Corp. v Hydranautics, 982 F.2d 1546, 1548 (Fed. Cir.
 1992). We examined the claimed invention, namely, a
 composition conceived during the term of the agreement,
 where conception meant the “‘formation in the mind of the
 inventor, of a definite and permanent idea of the complete
 and operative invention, as it is hereafter to be applied in
 practice.’” Id. at 1551–52 (quoting Hybritech Inc. v.
 Monoclonal Antibodies, Inc., 802 F.2d 1367, 1376 (Fed.
 Cir. 1986)). We noted that the inventor, continuing to
 work on the invention after the agreement ended, added
 certain “narrow performance limitations in the claims.”
 See id. at 1553. But we treated the performance limita-
 tions as not adding anything of inventive significance
 because they were mere “refine[ments]” to the invention
 already conceived during the term of the agreement. See
 id. at 1552–53. We held the claimed inventions to have
 been conceived during the agreement—something that
 Bio-Rad accepts is not true here. We did not deem a mere
 joint inventor’s contribution to a post-agreement concep-
 tion sufficient.
Case: 20-1785   Document: 80     Page: 30    Filed: 04/29/2021




 30                         BIO-RAD LABORATORIES, INC.   v. ITC



     Finally, the Stanford case, on which Bio-Rad relies,
 involved quite different contract language from the lan-
 guage at issue here. See Bd. of Trustees of the Leland
 Stanford Junior Univ. v. Roche Molecular Sys., Inc., 583
 F.3d 832, 837 (Fed. Cir. 2009), aff’d on different grounds,
 563 U.S. 776 (2011). The case involved a Stanford em-
 ployee who was spending time at Cetus in order to learn
 important new research techniques; as part of the ar-
 rangement, the Stanford employee signed an agreement
 with Cetus committing to assign to Cetus his “right, title,
 and interest” in the ideas, inventions, and improvements
 he conceived or made “as a consequence of” his work at
 Cetus. Id. at 837 (internal quotation marks omitted).
 Stanford was not a former-employee case, as we recently
 explained. Whitewater West Indus., Ltd. v. Alleshouse,
 981 F.3d 1045, 1056 (Fed. Cir. 2020). The language at
 issue in Stanford did not contain the temporal limitation
 at issue here. And the agreement here does not contain
 the broad “as a consequence of” language at issue in
 Stanford. 7



      7  Other decisions cited by Bio-Rad likewise do not
 hold that assignment language like the language here
 covers work during employment as long as it supports co-
 inventorship of post-employment patentable inventions.
 See AT&T Co. v. Integrated Network Corp., 972 F.2d 1321,
 1324–25 (Fed. Cir. 1992) (dismissing for want of jurisdic-
 tion where state-law claims did not necessarily raise
 federal patent-law issue); Venclose Inc. v. Covidien Hold-
 ing, Inc., No. 16-cv-07372, 2017 WL 3335984, at *1–2, *7
 (N.D. Cal. Aug. 4, 2017) (dismissing state-law claims,
 including contract claims, because they did not necessari-
 ly raise federal patent-law issues); Motorola, Inc. v. Lem-
 ko Corp., No. 08 C 5427, 2012 WL 74319, at *3, *11–12
 (N.D. Ill. Jan. 10, 2012) (addressing assignment of com-
 pleted inventions, where issue was conception date).
Case: 20-1785    Document: 80          Page: 31   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          31



     The governing law of California provides a confirma-
 tory reason not to read the assignment provision at issue
 here more broadly than we do. In particular, California
 law recognizes significant policy constraints on employer
 agreements that restrain former employees in the practice
 of their profession, including agreements that require
 assignment of rights in post-employment inventions. See
 Whitewater, 981 F.3d at 1051–57. Substantial questions
 about compliance with that policy would be raised by an
 employer-employee agreement under which particular
 subject matter’s coverage by an assignment provision
 could not be determined at the time of employment, but
 depended on an unknown range of contingent future
 work, after the employment ended, to which the subject
 matter might sufficiently contribute. Such an agreement
 might deter a former employee from pursuing future work
 related to the subject matter and might deter a future
 employer from hiring that individual to work in the area.
 The contract language before us does not demand a read-
 ing that would test the California-law constraints. We do
 not think it reasonable to test those constraints here by
 adopting a broader reading of the contract language than
 the straightforward reading we have identified.
                                2
     In any event, Bio-Rad has not shown reversible error
 in the Commission’s rejection of the contention that the
 work of Drs. Hindson and Saxonov at Bio-Rad (or its
 predecessor) qualified them for joint inventorship of the
 patents at issue. Bio-Rad argues that Drs. Hindson and
 Saxonov “conceived of key aspects of the claimed inven-
 tions, if not the entirety of the claims, at QuantaLife/Bio-
 Rad.” Bio-Rad Opening Br. at 26–36. The Commission
 determined that many of these “ideas” are at a level of
 generality that cannot support joint inventorship, see J.A.
 104–06, or (sometimes and) involve nothing more than
 elements in the already-published prior art, see J.A. 106
 (“Bio-Rad has not shown that the ‘ideas’ it relies on to
Case: 20-1785    Document: 80     Page: 32    Filed: 04/29/2021




 32                         BIO-RAD LABORATORIES, INC.   v. ITC



 build its joint inventorship argument are distinct from the
 prior art.”); Dana-Farber, 964 F.3d at 1371 (noting that
 joint inventors must “‘do more than merely explain to the
 real inventors well-known concepts and/or the current
 state of the art’” (quoting Pannu v. Iolab Corp., 155 F.3d
 1344, 1351 (Fed. Cir. 1998))). To accept Bio-Rad’s conten-
 tion after we give the required deference to the Commis-
 sion’s factual (and, in one instance, procedural) rulings
 would require that we find joint inventorship simply
 because Drs. Hindson and Saxonov, while at Bio-Rad (or
 QuantaLife), were working on the overall, known prob-
 lem—how to tag small DNA segments in microfluidics
 using droplets—that was the subject of widespread work
 in the art. We see no sound support for such a conclusion.
     The Commission found that many of Bio-Rad’s “ideas”
 are disclosed in Bio-Rad’s ’059 patent. J.A. 106. The
 application for that patent was published on Decem-
 ber 13, 2012, J.A. 2111, making the ideas disclosed in it
 part of the published prior art before the undisputed
 earliest January 2013 conception date of the 10X patents
 at issue. Bio-Rad also argued in this matter that the ’059
 patent anticipated the 10X patents (an argument rejected,
 though not for reasons of lack of priority, in a ruling that
 Bio-Rad does not appeal). See J.A. 735, 758–63, 790–91;
 see also Oral Arg. at 16:00–17:45.
     Bio-Rad contends that at least three ideas developed
 at QuantaLife were not publicly known in the prior art at
 the time Drs. Hindson and Saxonov were working on
 them: tagging droplets to track a sample-reagent reaction
 complex, using double-junction microfluidics to combine
 sample and reagent, and using oligonucleotides as bar-
 codes to tag single cells within droplets. But these con-
 tentions, by their terms, look to a time long before the
 January 2013 conception date for the inventions at issue
 here. Bio-Rad does not deny that these ideas were in the
 published prior art by the time of the conception of the
 inventions at issue or that they were, by then, readily
Case: 20-1785     Document: 80         Page: 33   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          33



 available to the co-inventors on the patents involved. For
 that reason and others, the contentions are insufficient to
 establish co-inventorship.
      First, Bio-Rad argues that a slide from a May 2011
 presentation shows that Dr. Hindson suggested, while
 still at QuantaLife, that droplets could be “tagged” with
 barcodes in a single-cell system. See J.A. 3442, 10040–41;
 Bio-Rad Opening Br. at 27–29. The slide describes deliv-
 ering oligonucleotide barcodes contained within an inner
 droplet to the sample cell within the droplet, referred to
 as a “droplet-in-droplet” architecture. See J.A. 3442. This
 droplet-in-droplet architecture is materially different from
 the architecture used in the 10X patents at issue here,
 which deliver the oligonucleotide barcodes via gel beads.
 See J.A. 105–06; see also J.A. 6204 (Hindson explaining
 the significant difference). Moreover, Bio-Rad’s expert,
 Dr. Metzker, acknowledged that droplet tagging has been
 used as a method for sample preparation “[f]or a number
 of years before the . . . priority date of the patents-in-suit.”
 J.A. 7102. Dr. Metzker also pointed to the ’059 patent in
 particular—published before the conception date at issue
 here—as one example of prior art that discloses droplet
 tagging. J.A. 7102.
     Second, Bio-Rad argues that a slide from a May 2009
 QuantaLife presentation shows that Dr. Hindson sug-
 gested using a microfluidic device containing a double
 junction to combine nucleic acid samples with reagents,
 which is claimed in the ’468 patent. See J.A. 2885, 2904;
 Bio-Rad Opening Br. at 34–35. This slide is part of a
 group of slides describing an experiment that involved
 multiple emulsions, conducted by Dr. Hindson in Febru-
 ary 2009. See J.A. 10038. The evidence indicated, how-
 ever, that the experiment was not an idea that Dr.
 Hindson came up with, but rather was an attempt to
 recreate an experiment already described in the prior art.
 See J.A. 6203–04, 10046. Moreover, the double-junction
 arrangement appeared in published prior art long before
Case: 20-1785    Document: 80     Page: 34    Filed: 04/29/2021




 34                         BIO-RAD LABORATORIES, INC.   v. ITC



 the conception date of the patents at issue here. See, e.g.,
 J.A. 2683–84 (July 2009 article).
     Third, Bio-Rad argues that an April 14, 2011 email
 sent by Dr. Saxonov when at QuantaLife (with a copy to
 Dr. Hindson, also at QuantaLife) lays out the idea of
 using oligonucleotides as barcodes to tag single cells
 within droplets, which is claimed in the ’024 and ’468
 patents. See J.A. 2907–13; Bio-Rad Opening Br. at 32.
 But the ’024 patent itself suggests that using oligonucleo-
 tide molecules as barcodes was publicly known. See ’024
 patent, col. 12, lines 9–17 (“In some cases, one or more
 unique molecular identifiers, sometimes known in the art
 as a ‘molecular barcode[],’ are used as sample preparation
 reagents. These molecules may comprise a variety of
 different forms such as oligonucleotide bar codes . . . .”).
     The common core of the inventions in the asserted
 10X patents is the use of gel beads with releasably at-
 tached oligonucleotide barcode molecules as a system for
 delivery of barcodes to nucleic acid segments. The Com-
 mission could reasonably find that this invention was not
 conceived at QuantaLife or Bio-Rad. See J.A. 1215–16
 (discussing conception of the invention, particularly the
 “gel bead in emulsion” concept, in January 2013), 10179
 (Bio-Rad expert declining to dispute the conception date).
 Although Bio-Rad suggests that certain emails in the
 record on appeal would support a finding that Dr. Hind-
 son thought of using gel beads as a delivery system when
 at QuantaLife, see Bio-Rad Opening Br. at 32–34; J.A.
 2907–13, 2303, a late-disclosure-based order of the ALJ—
 not challenged by Bio-Rad on appeal—precluded Bio-Rad
 from affirmatively contending that using gel beads was
 conceived at QuantaLife, J.A. 104 n.15, 701–02, 7243.
 Moreover, Bio-Rad was permitted to use Dr. Hindson’s
 emails to cross-examine him and challenge his credibility,
 but the ALJ found Dr. Hindson credible in his testimony,
 including as to gel beads, and the Commission did not
Case: 20-1785   Document: 80           Page: 35   Filed: 04/29/2021




 BIO-RAD LABORATORIES, INC.   v. ITC                          35



 disagree. See J.A. 106, 289–90; see also J.A. 6200–05
 (Hindson Statement), 6213–19 (Saxonov Statement).
     In short, we see no lack of substantial evidence in
 support of the findings that underlie, and no error in, the
 rejection of Bio-Rad’s co-inventorship contention—or,
 therefore, in the Commission’s rejection of Bio-Rad’s
 ownership defense.
                               III
     For the foregoing reasons, the decision of the Interna-
 tional Trade Commission is affirmed.
                       AFFIRMED